IN THE SUPREME COURT OF PENNSYLVANIA
                              MIDDLE DISTRICT


AES COMPASSIONATE CARE, LLC,               : No. 99 MM 2018
BAY, LLC, CHAMOUNIX VENTURES,              :
LLC, CRESCO YELTRAH, LLC, GTI              :
PENNSYLVANIA, LLC, GUADCO, LLC,            :
ILERA HEALTHCARE, LLC, KEYSTONE            :
CENTER OF INTEGRATIVE WELLNESS,            :
LLC, PENNSYLVANIA MEDICAL                  :
SOLUTIONS, LLC, STANDARD FARMS,            :
LLC, AND THE HEALING CENTER, LLC,          :
                                           :
                   Appellees               :
                                           :
                                           :
             v.                            :
                                           :
                                           :
RACHEL L. LEVINE, MD, SECRETARY,           :
PENNSYLVANIA DEPARTMENT OF                 :
HEALTH,                                    :
                                           :
                   Appellant               :




                                     ORDER



PER CURIAM

      AND NOW, this 21st day of June, 2018, the Emergency Application to Reinstate

the Automatic Supersedeas is hereby DENIED.

      The Applications of Academic Clinical Research Centers and MLH Explorations,

LLC to File Amicus Curiae Briefs are hereby GRANTED.